To compel the dismissal of an appeal from Justice Court,, taken by plaintiff in an action of replevin. Granted, without costs, December 21, 1897.
The affidavit alleged the property to be worth $150, and not. to exceed $500.
Held, that Act No. 460, L. A. 1895, does not confer upon justices of the peace of Detroit jurisdiction in replevin cases involving more than $100; that their jurisdiction in such cases is governed by the general statute. The defendant did not raise the'question before the justice, and costs were therefore denied.